Citation Nr: 9906491	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Evaluation of service-connected bipolar disorder, 
currently rated as 10 percent disabling.

2.  Evaluation of service-connected headaches, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to December 
1993.

This matter comes before the Board of Veterans Appeals 
(Board) following rating actions taken in June 1994 and 
February 1995.  (By the June 1994 decision, service 
connection was granted for both a bipolar disorder and 
headaches.  A 10 percent and zero percent ratings were 
assigned, respectively.  The February 1995 rating decision 
continued the 10 percent rating for service-connected bipolar 
disorder.)

(The decision that follows addresses the rating for 
headaches.  Consideration of the rating for a bipolar 
disorder is deferred pending completion of the development 
sought in the remand below.)


FINDING OF FACT

The veteran does not experience prostrating attacks due to 
service-connected headaches.


CONCLUSION OF LAW

A rating greater than zero percent for headaches is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  

The veteran's headaches have been rated in accordance with 
criteria found in Diagnostic Code 8100.  These criteria 
provide that, with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent rating is assignable.  
Diagnostic Code 8100.  With characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, a 30 percent rating is warranted.  Id.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
assignable.  Id.  With less frequent attacks, a zero percent 
rating is assigned.  Id.  

In the veteran's case, he had difficulties with recurring 
headaches in service which were described as tension 
headaches.  When examined by VA in May 1994, he complained of 
headaches of an ill-defined character.  In July 1995, he 
described the headaches as being constant, daily frontal and 
temporal headaches.  It was felt that his headaches were 
musculoskeletal ones, not vascular or migraine headaches.  
Finally, at a December 1995 neurologic evaluation, he 
complained of frequent headaches.  It was specifically noted 
that he had recently been seen for headaches of increased 
intensity and frequency.  The diagnosis was tension/muscular 
headaches.  

This evidence is significant as much for what it does not 
show as what it does.  The veteran has reported having 
headaches as frequently as daily, even constant, but no where 
in the record is there any indication that the headaches are 
prostrating in nature.  At the December 1995 VA examination, 
the veteran reported that frequent headaches interfered with 
his activities of daily living, but prostrating ones have not 
been shown.  Absent the demonstration that the headaches 
experienced by the veteran are prostrating in nature, there 
is no basis for assigning a compensable rating.  Diagnostic 
Code 8100.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.  Even 
though there was a suggestion of increased intensity and 
frequency in December 1995, not even the veteran has claimed 
that the headaches are of a prostrating nature.  Therefore, a 
rating greater than zero percent is not warranted.

Finally, there is no suggestion that the veteran's headaches 
were due to trauma and thereby worthy of a rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (1998) which allows 
for a 10 percent rating due to subjective complaints due to 
brain trauma.  In fact, the veteran first reported headaches 
in service in conjunction with complaints relating to his 
vision; no trauma was reported.  The Board therefore finds 
that the preponderance of the evidence is against the claim 
for a rating greater than zero percent for headaches.  


ORDER

A rating greater than zero percent for headaches is denied.


REMAND

As for the proper rating for the service-connected bipolar 
disorder, the Board must point out that the schedular rating 
criteria changed during the pendency of the veteran's appeal.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
Nov. 7, 1996).  (This was noted by the RO in a November 1997 
supplemental statement of the case (SSOC), but the criteria 
themselves were not identified.)  Therefore, adjudication of 
a rating claim must now include consideration of both the old 
and the new rating criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308, (1991).  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used.  
Id.

In order to obtain evidence necessary to evaluate the 
veteran's bipolar disorder in accordance with the changed 
criteria, the RO apparently scheduled a VA examination in 
October 1997, but the veteran did not report for the 
examination.  

Given the change in criteria, and the fact that a VA 
examination was not conducted since the change, the Board 
finds that an examination such as the one the RO tried to 
obtain is necessary to decide whether a rating greater than 
10 percent is warranted for the veteran's bipolar disorder.  
The foregoing action is required because neither the May 1994 
VA examination nor the December 1995 examination included 
findings necessary to apply the new rating criteria.  In 
other words, not all findings called for by the new criteria 
were made.  Moreover, the veteran has not been provided the 
new criteria in a statement of the case.  Consequently, in 
order to attempt to cure these deficiencies, the case will be 
remanded to the RO. 

This case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records or 
medical opinions.  38 C.F.R. § 3.159 
(1998).  

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  Notice 
of the examination should be associated 
with the record on appeal.  The examiner 
should review the entire claims folder, 
identify all symptoms attributable to his 
bipolar disorder and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
his bipolar disorder on social and 
industrial adaptability.  Any testing 
deemed necessary should be conducted.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  Additionally, a Global 
Assessment of Functioning (GAF) score 
should be provided, and the examiner 
should explain its meaning.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  The RO should re-adjudicate the 
rating issue.  Consideration should 
include both the old and new criteria.  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
include both old and new criteria for 
rating a bipolar disorder.  If the 
veteran should fail to report for a VA 
examination, the SSOC should specifically 
refer to the provisions of 38 C.F.R. § 
3.655 (1998).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


